Citation Nr: 0201615	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  96-34 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policies.


REPRESENTATION

Appellant represented by:	Floyd J. Siegal, Esq.

Appellee represented by:  John T. Anderson, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had reported active service from January 1943 to 
November 1945.  He died in February 1994.  At the time of his 
death, the veteran had NSLI policies in force in the face 
amount of $5,000; these policies, with paid-up additions and 
dividends, had a value of approximately $25,913.  Both 
appellant and appellee are the veteran's daughters.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 determination of the RO&IC, 
which denied the appellant's claim for entitlement to all of 
the proceeds of the veteran's NSLI policies.  The RO&IC 
determined that the last valid beneficiary designation of 
record for the veteran's NSLI policies was dated in March 
1985, which named both daughters as beneficiaries and 
entitled both the appellant and appellee each to one-half of 
the proceeds.  Thus, this is a contested claim.

The appellant testified before the undersigned member of the 
Board in a hearing held at the Los Angeles, California, 
regional office in December 2000.  She waived initial 
consideration by the RO of additional evidence submitted 
directly to the Board.



FINDING OF FACT

Prior to his death, the veteran named the appellant as the 
sole beneficiary of his NSLI policies; he took an overt 
action reasonably designed to effectuate that intention.


CONCLUSION OF LAW

The appellant is the last-named beneficiary of the veteran's 
NSLI policies and the person entitled to all proceeds.  
38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 8.19 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

	 I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The new law does not preclude the Board from proceeding to a 
decision in this case, because the requirements of the new 
law have been met.  By the Statement of the Case (SOC), the 
RO has notified the appellant of the information and evidence 
necessary to substantiate her claim. In addition, the 
appellant has been afforded an opportunity to appear at a 
hearing before the undersigned Member of the Board.  The 
appellee has also been afforded an opportunity to appear at a 
hearing, but she declined.  The record reflects that the 
appellee and her representative were notified as to the date 
and time of the hearing; they were provided a copy of the 
hearing transcript and a copy of evidence submitted at the 
hearing, as well as an opportunity to respond.

Given the contested nature of this appeal, the Board finds 
that the parties have been afforded ample opportunity to 
present evidence and argument in this case.  No additional 
action to develop the record has been identified by either 
party.  Thus, handling of this appeal at this time, without 
referral to the RO for initial consideration under the new 
law, poses no risk of undue advantage to either party. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).



II.  Entitlement to the Proceeds of the Veteran's NSLI 
Policies

A.  Factual Background

Records in the claims folder reflect that the veteran granted 
the appellant a durable power of attorney in October 1984.

In March 1985, the veteran completed and filed a designation 
of beneficiary form naming his two daughters, L.A. 
[appellant] and M.J. [appellee], as co-beneficiaries of his 
NSLI policies, entitling each to one-half share. This form 
was received and recorded by VA during that same month, and 
it is the last such designation of beneficiary form of 
record. The veteran died in February 1994.

Following the veteran's death, the appellant filed a claim 
seeking the entire proceeds from the veteran's NSLI policies.  
She contended that prior to his death, the veteran signed a 
written document in December 1993 to amend his insurance, 
which stated, in pertinent part, that the appellant was to 
inherit all life insurance money.  The appellant testified 
that the original document as signed by the veteran, was 
apparently lost during the Northridge earthquake, which 
caused substantial damage to the appellant's home.  Copies of 
the original document are in the claims folder.  Two bank 
personnel had witnessed the veteran's signature to the 
original document.

The RO&IC issued a January 1996 administrative decision which 
denied the appellant's claim for the entire proceeds, noting 
that the Power of Attorney and December 1993 letter were not 
submitted to VA prior to the veteran's death.  The appellant 
responded with a timely notice of disagreement, thereby 
commencing this appeal.  Correspondence in the claims folder 
reflects the appellant's contention that the December 1993 
written document was not forwarded to VA because it was 
prepared approximately at the time of the Northridge 
earthquake, and that certain documents, including this 
letter, were misplaced.

During the December 2000 Board hearing, the appellant 
testified that the veteran had presented the December 1993 
written document to her, and that on the next day she went 
back to his house and typed a letter to VA.  She testified 
that the veteran had asked her to make the change.  Evidence 
submitted by the appellant at the hearing included a more 
legible copy of the December 1993 written document signed by 
the veteran and by two witnesses; a Power of Attorney; a copy 
of appellant's typed letter to VA, which was dated one day 
after the December 1993 written document; and a deposition 
transcript of one of the bank personnel who had witnessed the 
veteran's signature.  The deposition reflects that the bank 
personnel had witnessed only the fact of the veteran's 
signature on the December 1993 written document.

B.  Legal Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured party, possesses the 
right to designate the beneficiary or beneficiaries of the 
policy, and at all times enjoys the right to change the 
beneficiary or beneficiaries without the consent of such 
beneficiary or beneficiaries.  38 U.S.C.A. § 1917 (West 
1991); 38 C.F.R. § 8.19 (2001).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).

Here, no contention is made that the veteran effected a 
beneficiary change in compliance with 38 C.F.R. § 8.19 in 
favor of the appellant.  Indeed, the appellant concedes that 
she, as the veteran's designated agent prior to his death, 
had not forwarded the December 1993 written document to the 
VA because it was prepared approximately at the time of the 
Northridge earthquake and was misplaced.  The last 
designation of beneficiary form completed and filed by the 
veteran with the VA in March 1985 named both appellant and 
appellee as co-beneficiaries of the policies.

Turning to the question of whether the appellant has proven 
by clear and convincing evidence that the insured veteran 
intended that she should be the beneficiary of his NSLI 
policies, and that he took an overt action reasonably 
designed to effectuate that intent, it is clear that she has 
met her burden of proof.  In the present case, the veteran 
signed a written document to amend all his life insurance 
policies and to name the appellant as the sole beneficiary.  
A deposition of a witness, taken under oath, reflects that 
the veteran did sign the written document in December 1993.  
While only copies are available, there is no dispute as to 
the authenticity of this written document.  Since the signing 
of the December 1993 written document, there is no evidence 
showing a contrary intent.  In this case, the insured 
veteran's intent has been clearly proven by the evidence of 
record.  

Likewise, the appellant's testimony suggests that the veteran 
performed overt acts to effectuate that stated intention-
namely, he signed and presented the December 1993 written 
document to the appellant, his designated agent, and asked 
that she make the change.  Photographs and copies of the 
original document, as well as a typed letter from the 
appellant to VA tend to corroborate the appellant's 
testimony. In this regard, the Board finds the appellant's 
testimony credible.  The appellant has proven by clear and 
convincing evidence that the insured veteran intended for the 
appellant to be the sole beneficiary of his NSLI policies.

Under the law, the December 1993 written document was a valid 
change of beneficiary, and the appellant is entitled to the 
entire proceeds of the veteran's NSLI policies.  38 U.S.C.A. 
§ 1917 (West 1991).




ORDER

As the appellant is the last-named beneficiary of the 
veteran's NSLI policies, her claim is granted.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

